Case 5:19-cv-00106-LGW-BWC Document 20 Filed 03/10/21 Page 1 of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

ROSE MARIE SMITH,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV519-106
ANDREW SAUL, Commissioner of Social Security,

Defendant.

CO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

WZ] Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 9th day of March 2021, the Magistrate
Judge's Report and Recommendation is ADOPTED as the Order of the Court. Therefore, the
Commissioner's decision is AFFIRMED, and judgment is hereby ENTERED in favor of the

Commissioner. This case stands CLOSED.

Approved by:

 

HON/LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

Me ale lh { / Ze z/ John E. Triplett, Acting Clerk
I

Clerk

(ai ofare

(By) Deputy Clerk)

Date

GAS Rev 10/2020
